ALLOWANCE
Claims 1-6 and 8-20 are allowed.

Priority
This application has claimed the benefit of PCT Application Number PCT?PL2017/050039 filed on 08/11/2017. 

Response to Arguments
Argument 1, Applicant argues that the combination of Gavita and Carter do not teach the newly amended portions to the independent claims.
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 2-6 and 8-18, independent claim 19, and independent claim 20, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Gavita (US 2012/0163679 A1) and Carter et al. (US 2011/027012 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 19, and 20.
The prior art of record teaches a method at an electronic computing device for transferring security access permissions between in-camera users, the method comprising: 
Gavita: Fig. 6, (116), Para. 38, capture image or video to detect users]; 
identifying, in the image and at the electronic computing device, at least a first in-camera user and a second in-camera user of the two or more in-camera users [Gavita: Fig. 6, (118), Para. 38, matching the captured image with user profiles/identities to determine each user; Carter: Fig. 8, (800-802), Paras. 112-113, gather and validate credentials (i.e. log-in information) from each user]; 
detecting, by the electronic computing device, an input gesture identifying the first in- camera user in the image as a source of security access permissions and the second in-camera user in the image as a destination of security access permissions and responsively [Carter: Fig. 8, (806), Paras. 66, 76, 88, 115, determine presence or event (i.e.  gesture) to allow for security access to be passed from a first to second user (i.e. trainer to trainee)]; and
causing, by the electronic computing device, a first particular security access permission for one of the first in-camera user and a first mobile electronic computing device associated with the first in-camera user to be applied to and modify a current set of security access permissions for one of the second in-camera user and a second mobile electronic computing device associated with the second in-camera user [Gavita: Fig. 5, (114), Paras. 37-40, determine access rights for each individual within the image/video for the current computing device being used (i.e. TV); Carter: Fig. 8, (804-810), Paras. 114-116, provide access permissions to second user based on the identity of the first user and an event]. 


In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of displaying, adjacent to or overlaying one of the first in-camera user and a first face of the first in-camera user, one or more security access descriptor icons associated with one or more security access levels or one or more particular secure depots of information, and detecting, by the electronic computing device, an input gesture identifying the first in- camera user in the image as a source of security access permissions and the second in-camera user in the image as a destination of security access permissions by selecting one of the security access descriptor icons and moving the selected security access descriptor icon from the first in- camera user to the second in-camera user; and wherein the first particular security access permission is determined as a function of the selected security access descriptor icon, in combination with the other elements recited.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179